Citation Nr: 1444636	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  95-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased schedular disability rating since September 7, 1994, for duodenal ulcer, currently rated as 40 percent disabling.

2.  Entitlement to an increased schedular disability rating prior to September 7, 1994, for duodenal ulcer, currently rated as 20 percent disabling.

3.  Entitlement to an extraschedular disability rating for duodenal ulcer.

4.  Entitlement to an initial evaluation in excess of 40 percent since September 26, 2003, for lumbosacral strain, to include spondylolisthesis at L5-S1.

5.  Entitlement to an initial increased evaluations for right lower extremity radiculopathy associated with lumbosacral strain, to include spondylolisthesis at L5-S1, currently rated as 10 percent disabling prior to July 9, 2013, and 20 percent disabling since July 9, 2013.

6.  Entitlement to a permanent and total disability rating for non-service-connected pension purposes.

7.  Entitlement to an effective date earlier than July 9, 2013, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that granted the Veteran's claim for an increased rating for duodenal ulcer and assigned a 20 percent rating, effective September 7, 1994 (the date of receipt of the claim for an increased rating) and that denied his claim for a permanent and total disability rating for non-service-connected pension purposes; an October 2007 rating decision issued by the Appeals Management Center (AMC) that assigned an initial 20 percent disability for lumbosacral strain, to include spondylolisthesis at L5-S1 rating effective August 10, 1993, and an 10 percent disability rating for right lower extremity radiculopathy
effective September 23, 2002; and a November 2013 rating decision issued by the VA RO in Indianapolis, Indiana, that granted entitlement to TDIU effective July 9, 2013.  

A hearing was held at the RO on the Veteran's claim for an increased rating for a duodenal ulcer in June 1995.  Another hearing was held at the RO on that same claim in February 1997.  Transcripts of the hearings are of record.  

In October 1998, the Board remanded the Veteran's claim for an increased rating for duodenal ulcer to the RO for additional development.  In its remand, the Board noted that the Veteran had disagreed with the denial of his claim for a permanent and total disability rating for non-service-connected pension purposes and directed the RO to issue a statement of the case (SOC) on this claim.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

After the RO issued an SOC to the Veteran and his service representative on his claim for a permanent and total disability rating for non-service-connected pension purposes in November 1998, the Veteran perfected a timely appeal on this claim in January 1999 and requested a Board hearing.  The Veteran's then veterans service representative withdrew the hearing request in a written statement received at the Board in July 2001.  See 38 C.F.R. § 20.704 (2013). 

In December 2001, the Board denied the Veteran's claim an increased rating for duodenal ulcer.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court). 

In April 2005, the Court vacated and remanded the Board's December 2001 decision.  In August 2005, the Board remanded the Veteran's claim for an increased rating for duodenal ulcer to the RO/AMC. 

An August 2007 Board decision granted an increase to 40 percent, but no more, for the Veteran's upper gastrointestinal disease, and granted service connection for the lumbar spine disability.  The Board also remanded the claim of entitlement to a permanent and total disability rating for non-service-connected pension purposes for further development.  In an October 2007 rating decision, the RO incorporated the Board's decision of August 2007.  The RO granted service connection for lumbosacral strain, to include spondylolisthesis at L5-S1, and right lower extremity radiculopathy; assigned a 20 percent disability rating for the lumbar spine disability effective August 10, 1993, and a 10 percent disability rating for right lower extremity radiculopathy effective September 23, 2002; and assigned a 40 percent disability rating for the duodenal ulcer effective September 7, 1994.  

The Veteran appealed the August 2007 Board decision to the Court, and an August 2008 Order the Court granted a joint motion for remand, resulting in the vacating of the part of the Board decision that denied a rating in excess of 40 percent for the Veteran's duodenal ulcer and the remanding of the case to the Board for action consistent with the joint motion. 

In September 2008, the Board remanded the claim of an increased disability rating for a duodenal ulcer for further development.  

In a May 2013 decision, the Board assigned a 40 percent disability rating for lumbosacral strain, to include spondylolisthesis at L5-S1, effective prior to September 26, 2003, and remanded the issues of entitlement to a rating in excess of 20 percent for the lumbar spine since September 26, 2006; an increased rating for duodenal ulcer; an initial rating in excess of 10 percent for right lower extremity radiculopathy; and TDIU for further development.

In an October 2013 rating decision, the VA RO in Indianapolis, Indiana, implemented the Board's decision and assigned a 40 percent disability rating for the lumbar spine effective from September 2, 1993, to September 26, 2003.  Despite the Board's limited grant, the VA RO, however, also assigned a 40 percent disability rating for the lumbar spine disability since September 26, 2003.

In a November 2013 rating decision, the VA RO assigned a 20 percent disability rating for the right lower extremity radiculopathy effective July 9, 2013, and granted TDIU effective July 9, 2013.

All issues except entitlement to increased schedular ratings for duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether all of the Veteran's current gastrointestinal symptomatology is due to the service-connected duodenal ulcer.

2.  The weight of the evidence shows that the current gastrointestinal symptomology is analogous to the symptomatology of a hiatal hernia.

3.  The evidence is in equipoise as to whether since September 7, 1994, the duodenal ulcer and related gastrointestinal disorders have been manifested by a symptom combination productive of severe impairment of health.

4.  The weight of evidence shows that prior to September 7, 1994, the duodenal ulcer and related gastrointestinal disorders were not manifested by an increase in disability during the one-year period prior to the September 7, 1994, claim.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, since September 7, 1994, the criteria for a schedular 60 percent disability rating for duodenal ulcer were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.13, 4.20, 4.113, 4.114, Diagnostic Codes 7305, 7346 (2013).

2.  Prior to September 7, 1994, the criteria for a schedular disability rating in excess of 20 percent for duodenal ulcer were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.13, 4.20, 4.113, 4.114, Diagnostic Codes 7305, 7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2005 (pursuant to the August 2005 remand), March 2006, and December 2008 (pursuant to the September 2008 remand) of the information and evidence needed to substantiate and complete a claim of entitlement to an increased rating, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in March 2006.  Pursuant to the October 1998 and September 2008 remands, the RO asked the Veteran in an October 1998 and the August 2005 correspondence, respectively, to identify treatment for the duodenal ulcer.  These claims were most recently readjudicated in a supplemental statement of the case issued in November 2013.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO and AMC obtained the Veteran's service and applicable VA treatment records and afforded him VA examinations, to include pursuant to the October 1998, September 2008, and May 2013 remands.  The RO obtained Social Security Administration records pursuant to the July 2008 Joint Motion For Remand, August 2008 Court Order, and September 2008 remand.  

The reports of the November 1994, November 1996, and February 1999 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected duodenal ulcer.  The reports of the January 2006, December 2008, February 2009, July 2011, and November 2013 VA examinations reveal that the examiners reviewed the appellant's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected duodenal ulcer.  The December 2008, February 2009, July 2011, and November 2013 examination reports address the conflicting diagnoses and whether a change in diagnosis under 38 C.F.R. § 4.13 (2013) is warranted.  See April 2005 Court Order, July 2008 Joint Motion for Remand, and August 2008 Court Order.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The claimant and his counsel have not contended otherwise.

In light of the above, to include the discussion of the post-remand and post-Court Order examinations, VA complied with the directives of the October 1998, August 2005, September 2008, and May 2013 remands.  Stegall v. West, 11 Vet. App. 268 (1998).  In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

For increased rating claims that do not involve an initial assignment of a disability rating, such as the ones being adjudicated, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, the relevant disability ratings for which are listed in the following paragraph, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. A single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In accordance with the diagnostic code pertaining to the evaluation of duodenal ulcers, a 60 percent rating applies if the disorder is severe.  Symptoms of a severe duodenal ulcer are the following: pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent disability rating is warranted if the disorder is moderately severe, being less than severe but with impairment of health manifested by anemia and weight loss; or if there are recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Diagnostic Code 7346 for a hiatal hernia provides a 60 percent rating if the disorder is manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or by other symptom combinations productive of severe impairment of health.  A 30 percent rating applies if the symptoms consist of persistently recurrent epigastric distress - with dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain - that is productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Diagnostic Code 7307 provides the rating criteria for hypertrophic gastritis.  Under these criteria, a 30 percent evaluation is warranted when there is chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent disability rating is warranted where there is chronic gastritis with severe hemorrhages or large ulcerated or eroded areas.  Atrophic gastritis is a complication of a number of diseases, including pernicious anemia, and should be rated based on the underlying disability.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2013).

Diagnostic Code 7203 provides the rating criteria for stricture of the esophagus.  A 50 percent disability rating is warranted for severe stricture of the esophagus that resulting in the permitting of liquids only.  A 60 percent evaluation requires permitting passage of liquids only with marked impairment of general health.  38 C.F.R. § 4.114, Diagnostic Code 7203 (2013).

When an unlisted disorder is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.

Analysis

In a January 1973 rating decision, the RO granted service connection for duodenal ulcer and assigned a 20 percent disability rating under Diagnostic Code 7305.  In a December 1977 rating decision, the RO reduced the rating for the duodenal ulcer to 10 percent disabling effective March 1, 1978.

On September 7, 1994, the RO received the Veteran's claim for an increased rating, and in the November 1994 rating decision that RO assigned a 20 percent disability rating for the duodenal ulcer effective September 7, 1994, under Diagnostic Code 7305.  In the August 2007 decision, the Board granted an increase to 40 percent, but no more, for the Veteran's upper gastrointestinal disease.  In an October 2007 rating decision, the RO incorporated the Board's decision of August 2007 and assigned a 40 percent disability rating for the duodenal ulcer effective September 7, 1994.

In addition to the diagnosis of a duodenal ulcer, the medical evidence shows diagnoses of gastritis, colitis, gastric emptying syndrome, Mallory-Weiss tear, erosive esophagitis, gastroesophageal reflux disease, gastric erosions, irritable bowel syndrome, nonulcer dyspepsia, duodenitis, peptic ulcer disease, gastroenteritis, and gastroparesis.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

There is conflicting medical evidence on whether the Veteran's current gastrointestinal symptomatology is attributed to the duodenal disorder and related disorders or due to nonpeptic dyspepsia and irritable bowel syndrome.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The Court has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The following evidence supports a finding that all of the Veteran's gastrointestinal symptomatology should be attributed to the service-connected duodenal ulcer and related disorders. 

In October 1996 and February 1997 statements, the Veteran's treating doctor attributed the appellant's current gastrointestinal symptomology to the previously diagnosed duodenal ulcer disease.  

The December 2008 VA examiner noted that the upper gastrointestinal (UGI) series showed mucosal thickening and esophagitis as well as mild gastroesophageal reflux disease and that his Helicobacter pylori (H. pylori) serology was positive, which tends to portend peptic ulcer disease.  The examiner opined that based on history and physical exam as well as review of records and recent diagnostic studies, the Veteran had esophagitis, gastroesophageal reflux disease, and abnormal labs as noted and that these diagnoses and findings could very well be a continuum of his previously diagnosed service-connected duodenal ulcer disease.

The July 2011 VA examiner, who also examined the Veteran in December 2008, diagnosed a duodenal ulcer and that diagnosis was supported by a serology test that was positive for H. pylori.

The following evidence supports a finding that all of the Veteran's gastrointestinal symptomatology should not be attributed to the service-connected duodenal ulcer.  Nevertheless, the Board will address the limited probative value of some of the evidence against such a finding.

A November 1994 VA UGI series showed no evidence of gastroesophageal reflux or duodenal bulb deformity.  A June 1998 private endoscopy showed no duodenal deformity, and a June 1998 private gastric biopsy was negative for H. pylori.

The February 1999 VA examiner's impression was irritable bowel disease and probably not duodenal ulcer disease because the constant symptoms of nausea and vomiting are not compatible with the diagnosis of ulcer disease.  

Nonetheless, the February 1999 VA examiner performed the January 2006 VA examination and provided contradictory findings in comparison to the February 1999 VA examination report and within the January 2006 VA examination report itself.  The examiner opined that the nausea and vomiting are probably due to a nonulcer dyspepsia, which may well be part of irritable bowel syndrome.  The examiner noted that the Veteran allegedly had H. pylori, which is one of the main etiological factors for duodenal ulcer, but before stated that such a finding was allegedly true the examiner stated that a blood test for H. pylori was positive.  Moreover, the examiner concluded by giving the claimant the benefit of the doubt that his dyspeptic symptoms are as likely as not due to a duodenal ulcer.  Thus, this examination report is of limited probative value.

A January 2009 VA UGI series showed some deformity of the base of the duodenum that most likely represented a slight deformity instead of an active ulcer crater.  However, it was noted that a duodenal ulcer would not be identified with study of this technique and that the test for H. pylori was positive.

A May 2009 VA treatment record shows that the Veteran's biopsy immunostain was negative for H. pylori.

The November 2013 VA examiner reported that a November 2013 UGI series showed no lesions or abnormalities in the esophagus, stomach, or duodenum.

The November 2013 VA examiner opined that the service-connected duodenal ulcer diagnosis is no longer current and that the ulcer diagnosis has not been manifested into a different diagnosis.  The examiner noted that the Veteran still reported that he had frequent nausea and vomiting requiring constant medical treatment, but that the radiological examination clearly shows that he had no stomach or duodenal pathology to explain  his "symptoms."  The examiner stated with confidence that his symptoms are not due to his history of duodenal ulcer or its complications.  The examiner noted that the etiology of the current symptoms had been addressed by the gastrointestinal specialist at the January 2006 VA examination as "I will reconfirm my opinion in March 1999 that nausea and vomiting are probably due to a nonulcer dyspepsia, which may well be a part of irritable bowel syndrome."  The examiner concluded by opining that irritable bowel syndrome is not caused by or related to a duodenal ulcer.  The Board has already addressed the inadequacy of the January 2006 VA examination report on which the November 2013 VA examiner relies in providing an opinion.  Moreover, the November 2013 VA examiner did not address the current medical evidence showing positive testing for H. pylori or UGI series showing esophagitis and gastroesophageal reflux disease.  Thus, this medical opinion is of limited probative value.

Given that the December 2008 VA examiner addressed the current medical evidence showing positive testing for H. pylori and the UGI series showing esophagitis and gastroesophageal reflux disease, the Board gives that opinion the most weight.  The evidence is in equipoise as to whether all of the Veteran's current gastrointestinal symptomatology is due to the service-connected duodenal ulcer.

The next matter is given that all of the gastrointestinal symptomatology is attributed to the service-connected disability whether the disability is appropriately rated under Diagnostic Code 7305.

While there is a diagnosis of gastritis, a November 1987 private endoscopy report only shows one gastric erosion.  Moreover, a March 1996 VA esophagastrodoudenoscopy report reflects that the only esophageal abnormality was a small erosion in the distal esophagitis and that the there was no evidence of nodules in the duodenum, duodenal bulb, or pylorus.  A June 1998 private endoscopy revealed normal appearing mucosa in the esophagus and normal motility.  The November 2013 VA examiner reported that a November 2013 UGI series showed no lesions or abnormalities in the esophagus, stomach, or duodenum.  Therefore, consideration under Diagnostic Code 7307 is not warranted since there is no medical evidence of chronic gastritis with multiple small eroded or ulcerated areas.  

In addition, consideration under Diagnostic Code 7203 is not warranted because although a January 2009 VA UGI series showed some thickening of the mucosal folds of the distal esophagus, the medical evidence reflects that the Veteran is able to eat solid food regardless of whether there is medical evidence of stricture of the esophagus.  See, e.g., November 1994 VA examination report.  Moreover, the November 1994 UGI series showed that the esophagus exhibits normal motility and contour.  The Board again notes that the June 1998 private endoscopy revealed normal appearing mucosa in the esophagus and normal motility.

November 1994 VA and June 1998 private UGI series showed no evidence of a duodenal bulb deformity.  A January 2009 VA UGI series showed some deformity of the base of the duodenum that most likely represented a slight deformity instead of an active ulcer crater.  However, it was noted that a duodenal ulcer would not be identified with study of this technique.  While a serology test done in January 2009 was positive for H. pylori, a May 2009 VA treatment record shows that the Veteran's biopsy immunostain was negative for H. pylori.  Nonetheless, another serology test done in July 2011 was positive for H. pylori.  Most importantly, the December 2008 VA examiner indicated that his predominant gastrointestinal disabilities were esophagitis and gastroesophageal reflux disease.  His opinion was based not only on UGI series but also serology testing for H. pylori.  The Board therefore finds that it is more appropriate to rate the duodenal ulcer and related disorders under Diagnostic Code 7346 rather than under Diagnostic Code 7305.

There is conflicting evidence on the severity of the Veteran's service-connected gastrointestinal disability.

The following evidence shows that since September 7, 1994, the duodenal ulcer and related gastrointestinal disorders have not been manifested by a symptom combination productive of severe impairment of health.  The Board, however, will address the limited probative value of some of the evidence against the claim.

The November 1994 VA examiner noted that there was no evidence of anemia or malnutrition.  At the June 1995 hearing, the Veteran testified that he did not notice any blood in his vomit.  The appellant is competent to report this and other symptomatology, and the Board finds him credible as to the reporting of this and other symptomatology.  At a March 1996 hospitalization, the claimant denied hematemesis or melena.  Similarly, a March 1997 private treatment record reveals that the Veteran denied any recent problems with hematemesis.

The February 1999 VA examiner described the symptoms of nausea and vomiting as being moderately disabling.  The February 1999 VA examiner also reported that the Veteran had no significant effects of weight loss.  However, this finding is contradicted by the findings of the Veteran's treating physician as well as the appellant's own assertions. 

At the January 2006 VA examination, the Veteran complained of only having nausea and vomiting three to four times a week and denied any bleeding, weight loss, or diarrhea.  A December 2008 VA treatment record reveals that he denied melena and vomiting and reporting only having episodic nausea one to two times a month.  At the December 2008 VA examination, the claimant denied having melena and the examiner described the gastroesophageal reflux disease as only being mild in severity.  A February 2009 VA treatment record reflects that the appellant denied dysphagia and melena.  

The July 2011 VA examiner reported that the duodenal ulcer was mild in severity and that the ulcer would not affect his ability to perform light unskilled sedentary work.  This examiner, however, did not address the severity of the esophagitis and gastroesophageal reflux disease.

A February 2012 VA treatment record shows that the Veteran denied any current complaints of melena, weight loss, dysphagia, nausea, vomiting, and heartburn.

The following evidence shows that since September 7, 1994, the duodenal ulcer and related gastrointestinal disorders have been manifested by a symptom combination productive of severe impairment of health.

In a June 1995 statement, the Veteran's private treating doctor noted that the appellant had recurrent and intractable hyperemesis, that he was unable to work, and that those spells were totally debilitating.  A March 1996 VA hospitalization record reflects that the appellant lost 10 pounds in the past week.  

In October 1996 and February 1997 statements, the Veteran's private treating doctor noted that the appellant suffered from weight loss, occasional anemia, and recurrent intractable vomiting.  The doctor noted that these episodes of vomiting occur from one to two times a month to up to two to three times a week.  The doctor indicated that these episodes have lasted ten or more days at times and that he is totally incapacitated.  The doctor stated that these episodes have impaired his health and are related to his weight loss and anemia.

At the November 1996 VA examination, the claimant reported that he had had hematemesis and melena prior to hospitalizations.  He reported that his weight does not stay stable and that it recently ranged from 113 to 123 pounds.  It was noted that his maximum recent weight was 135 pounds.

In a statement received in February 1997, a former co-worker of the Veteran reported due to his gastrointestinal symptomatology that on some days the appellant was able to work maybe six to eight hours but that on other days he was only able to work two to three hours.  This co-worker is competent to report this symptomatology, and the Board finds him credible.

A September 1998 private hospitalization record reflects diagnoses of anemia and severe gastroesophageal reflux disease.

The February 2009 VA examiner noted that the Veteran reported missing at least two to two-and-half days of work over the years due to his nausea and vomiting and that he had lost some jobs because of those symptoms. 

In a March 2013 statement, a private doctor opined that the Veteran's back and abdominal issues alone have rendered him unemployable since 1992 as result of symptomatology including recurrent vomiting.

At the November 2013 VA examination, the examiner noted that the Veteran had recurring episodes of severe symptoms occurring four or more times a year and lasting 10 days or more in duration.  The examiner stated that the Veteran had continuous abdominal pain and weight loss as well as recurrent vomiting and nausea occurring four or more times a year and lasting 10 days or more in duration.  The examiner stated that the appellant had mild episodes of hematemesis and melena once a year that lasted less than one day in duration.  The examiner indicated that the Veteran did not have incapacitating episodes due to signs or symptoms of any stomach or duodenal disorder and that a stomach or duodenal disorder did not impact the claimant's ability to work.

The medical evidence reveals that the Veteran has had abdominal pain, vomiting, material weight loss, and moderate anemia.  The medical evidence, however, shows that the Veteran has only recently had episodes of hematemesis and melena.  Given that there is much medical evidence of severe symptomatology, the evidence is in equipoise as to whether since September 7, 1994, the duodenal ulcer and related gastrointestinal disorders have been manifested by a symptom combination productive of severe impairment of health.

As for the one-year period prior to September 7, 1994, the Veteran has not presented any lay evidence regarding a worsening of symptomatology beginning during that one-year period.  VA treatment records from the one-year period prior to the date of receipt of the claim for an increased rating show that same symptomatology for which a 60 percent disability rating in part is being assigned - recurrent vomiting and nausea.  The weight of evidence shows that prior to September 7, 1994, the duodenal ulcer and related gastrointestinal disorders were not manifested by an increase in disability during the one-year period prior to the September 7, 1994, claim.

The Board observes that Diagnostic Code 7306 provide for  100 percent rating for marginal (gastrojejunal) ulcers that are pronounced.  However, the record does not show that the Veteran has gastrojejunal ulcers.  Accordingly, this rating code is not applicable to the present appeal. 

As for extraschedular consideration, the Board will be addressing that in the remand section of this decision.



ORDER

A 60 percent schedular disability rating, but not higher, is granted for service-connected duodenal ulcer since September 7, 1994, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased schedular disability rating prior to September 7, 1994, for duodenal ulcer, currently rated as 20 percent disabling, is denied.


REMAND

In light of the new evidence since the Director of Compensation and Pension reviewed the claim for an extraschedular evaluation for duodenal ulcer in August 2009, this claim should again be reviewed by the Director of Compensation and Pension.  Similarly, since a private doctor opined in a March 2013 statement, that the Veteran's back and abdominal issues alone have rendered him unemployable, the claims for increased ratings for the lumbar spine disability and the right lower extremity radiculopathy should be reviewed by the Director of Compensation and Pension for extraschedular consideration.

The record reflects that the Veteran has had VA treatment for his back and much of the VA treatment records have not been obtained.  The AOJ should obtain the outstanding VA treatment records.

In August 2007, the Board remanded the claim of entitlement to a permanent and total disability rating for non-service-connected pension purposes for further development, but no development on this claim has been done except for obtaining records from the Social Security Administration, which was done pursuant to another remand on a different issue.

In a July 2014 statement, the Veteran's counsel argued that TDIU should be granted for the period from July 2, 1993, to July 8, 2013.  The Board accepts this statement as a timely notice of disagreement as to the effective date for the grant of TDIU.  As such, the AOJ must issue a statement of the case concerning this issue.  Manlincon v. West, 12 Vet. App. 242 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his gastrointestinal disability, lumbar spine disability, and right lower extremity radiculopathy and obtain any identified records.  Regardless of the claimant's response, obtain all treatment records from the Dayton VA Medical Center from December 1996 to December 2008 and from November 2013 to the present.

2.  As to the claim of entitlement to a permanent and total disability rating for non-service-connected pension purposes, ask the Veteran to identify all VA and non-VA physicians who have evaluated or treated him for any disabilities since 1992.  Obtain outstanding VA treatment records that have not already been associated with the claims file or obtained pursuant to the directives in paragraph one.  Once signed releases are received from the Veteran, obtain outstanding private treatment records that have not already been associated with the claims file.  A copy of any negative response(s) should be included in the claims file.

3.  Thereafter, the claims file should be sent to the Director of Compensation and Pension for consideration of extraschedular evaluations for the service-connected duodenal ulcer; lumbosacral strain, to include spondylolisthesis at L5-S1; and right lower extremity radiculopathy associated with lumbosacral strain, to include spondylolisthesis at L5-S1.  Upon receipt of the Director's decision, a copy must be attached to the file and returned to the Board if a less than fully favorable determination has been reached.  

4.  As to the claim of entitlement to a permanent and total disability rating for non-service-connected pension purposes, the RO should undertake other development indicated by the record, to include a VA examination and Social and Industrial Survey if deemed necessary.

5.  Thereafter, readjudicate the issues on appeal, with consideration of both the old and new criteria for evaluating lumbar spine disabilities in general and intervertebral disc syndrome in particular.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

6.  Thereafter, the AOJ should issue a statement of the case addressing entitlement to an effective date earlier than July 9, 2013, for the grant of entitlement to TDIU.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


